Citation Nr: 0433576	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-05 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
left hip bursitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected left 
hip bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1981 to September 
1981 and again from October 1981 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for a low back disability, as secondary to 
service-connected left hip bursitis, as well as her claim for 
an increased evaluation for her service-connected left hip 
bursitis. 

The Board notes that a review of the claims file reflects 
that the veteran, who has complained of and been examined for 
left hip numbness, has raised an inferred claim of 
entitlement to service connection for peripheral neuropathy, 
as secondary to her service-connected left hip bursitis.  As 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A low back disability, to include arthritis, was 
initially demonstrated years after service, and has not been 
shown by competent evidence to be causally related to the 
veteran's active service or service-connected left hip 
bursitis.

2.  The veteran's left hip bursitis is manifested by 
limitation of thigh motion, and complaints of pain, weakness, 
and instability, including on use.



CONCLUSIONS OF LAW

1.   A low back disability was not incurred in or aggravated 
by active service, nor may arthritis of the low back be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).

2.  A low back disability is not proximately due to or 
aggravated by service-connected left hip bursitis.  38 C.F.R. 
§ 3.310.

2.  The criteria for an evaluation in excess of 10 percent 
for left hip bursitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002).  38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5250, 
5252, 5252, 5253 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

With regard to the issue of service connection for a low back 
disability, to include as secondary to service-connected 
bursitis, as well as the issue of entitlement to an increased 
evaluation for left hip bursitis, the Board notes that a VA 
letter issued in September 2003 apprised the appellant of the 
information and evidence necessary to substantiate her 
claims, which information and evidence, if any, that she is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on her behalf.  She was also requested 
to provide any evidence in her possession that pertains to 
the claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for service connection 
for a low back disability, as secondary to service-connected 
bursitis, as well as her claim for an increased evaluation 
for left hip bursitis, were filed and initially denied prior 
to the RO's issuance of VCAA notification.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in September 2003 
was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of her case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
treatment and examination.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim for service 
connection for a low back disability, to include as secondary 
to service-connected left hip bursitis, as well as her claim 
for an increased evaluation for left hip bursitis.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to the 
aforementioned claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual Background

The service medical records are essentially negative for any 
complaints or findings of a low back disability.  In April 
1984, the veteran complained of pain in the left sacroiliac 
joint with associated left hip pain.  A bone scan in May 1984 
of the spine and pelvis revealed no defects.

The veteran was granted service connection for left hip 
bursitis in a February 1985 rating decision.

A November 1985 VA outpatient treatment record indicates that 
the veteran was examined in the orthopedic clinic.  The 
examiner's impression of the veteran's condition was sciatica 
and left L5-S1 radiculopathy.  

The examiner, in a September 1986 VA outpatient treatment 
record, indicated that the veteran presented with a long and 
fairly severe history of discomfort involving the proximal 
portion of the left lower extremity, the left gluteal area, 
and to a lesser extent, the lumbosacral area.  After an 
examination, the examiner's impression of the veteran's 
condition was an irritation to the sciatic nerve arising 
either from left lumbosacral instability or trauma to the 
sciatic nerve.

A VA x-ray of the veteran's spine dated in September 1989 
revealed that she had minimal arthritic changes along the 
margins of the mid dorsal vertebra.

In a November 1989 VA outpatient treatment record, the 
veteran complained of chronic left hip pain and low back and 
bilateral leg pain.  The examiner assessed her condition as 
chronic pain syndrome.

The veteran submitted to a private medical examination in 
August 1992.  The examiner noted that an examination of the 
veteran's back showed that it was essentially of normal 
appearance.  He further indicated that she demonstrated an 
excellent range of motion with 90 degrees of flexion, 40 
degrees of lateral flexion, 30 degrees of rotation to the 
left and right, and 15 degrees of extension.

A VA physical therapy record dated in August 1997 reveals 
that the veteran complained of low back pain that was 
secondary to a strain incurred after repairing the steering 
column of her car during the prior month.  She reported that, 
with medication, the pain was a three or four out of ten and 
that without the medication the pain was a seven or eight out 
of ten.

VA outpatient treatment records also dated in August 1997 
indicate that the veteran complained of and sought treatment 
for low back pain.

VA annual physical examination reports dated in August 2000 
and August 2001 indicated that the veteran had an abnormal 
musculoskeletal system to the extent that she experienced low 
back pain and bursitis.

In a statement received in September 2001, the veteran stated 
that her lower back was in constant pain, that she was unable 
to go up and down stairs, that she couldn't stand for long 
periods of time, that she experienced numbness and stiffness, 
and that it was hard for her to get up and down.

The veteran submitted to a VA spine examination in March 
2002.  She reported that two years prior, she had experienced 
a spontaneous onset of a low back pain which she attributed 
to the left hip pain and limp caused by her left hip pain.  
Her low back complaints at the time of examination consisted 
of constant aching with some aching pain in the left and 
right posterior side with no radicular pain or change of 
sensation below the knees.  She reported that her low back 
pain was worsened with sitting or walking for one hour, 
standing 25 minutes, or lifting weight heavier than 25 
pounds.  The veteran further indicated that she had normal 
motion of the back, that her back pain was not affected with 
pushing, pulling or coughing, that her back pain did not 
limit activities of work or daily living, and that she did 
not have any "flare-ups."  

An examination of the veteran's spine revealed that the 
veteran had a normal heel-toe gait and that she walked on her 
heels and toes without difficulty.  The reported ranges of 
motion were as follows:  forward flexion-90 degrees, right-
left bends-30 degrees, extension-30 degrees, and right-left 
rotation-40 degrees without pain.  The examiner reported that 
there was no muscle spasm or tenderness about the thoracic 
spine, lumbar spine, or in the buttocks.  He also indicated 
that x-rays of the veteran's lumbar spine were normal, with 
no bony defects, osteoarthritis, or osteoporosis of the back.  
The examiner diagnosed the veteran with complaints of low 
back pain without neurologic or mechanical deficit.  

In terms of a nexus opinion as to the etiology of the 
veteran's low back pain, the examiner commented that:

It is this examiner's opinion that Ms. 
[redacted]'s subjective low-back complaints 
are out of proportion to objective 
findings.  She has no abnormal objective 
findings on examination regarding her 
lumbar spine.  She has no abnormal gait 
or limp when examined today.  Any limp 
that which she might have due to her 
left hip pain would be of [an] 
intermittent nature and this type of 
occasional mild limping would not be 
expected to cause any back pain.  She 
has no structural abnormalities or 
arthritic changes in the lumbar spine.  
A mild limp without any structural 
abnormality does not normally cause 
significant back pain or back pain of a 
lasting nature.  The absence of any limp 
in today's examination or any muscle 
wasting in her lower extremities causes 
this examiner to believe that her low 
back complaints are not due to any 
limping or abnormal use of the legs or 
left hip.  Her low-back pain complaints 
are due to something other than her left 
hip condition.

The veteran also submitted to a VA joints examination in 
March 2002.  She complained of a constant aching pain over 
the lateral aspect of her left hip, which worsened with 
standing or walking more than 25 minutes.  The veteran also 
reported that her left hip felt weak and that there was 
painful limited motion.  She further indicated that her hip 
condition was stable without flare-ups, that she did not use 
a cane, crutch, or brace, that there was normal shoe wear, 
and that her left hip condition did not limit any activities 
of work or daily living.  A physical examination revealed 
that the veteran had a normal gait with no cane or assisted 
device to ambulate, that she walked easily on her heels and 
toes, and that she performed an 80 percent of normal squatty 
maneuver (going no further because of unsteadiness, but 
without any complaint of hip pain).  The examiner reported 
that the left hip had a 100 percent normal active range of 
motion without pain.  The left hip flexed 0 to 125 degrees, 
extended 30 degrees, adducted 25 degrees, abducted 45 
degrees, externally rotated 60 degrees, and internally 
rotated 40 degrees without pain.  He further noted that there 
was non-palpable clicks or instability about the left hip.  
There was no muscle wasting in the left leg.  The examiner 
noted that no additional limited motion or function was 
expected as there were no flare-ups involving the left hip.  
The examiner diagnosed the veteran with status post surgical 
excision of the left hip, greater trochanteric bursa with 
complaints of pain, but with no neurologic or mechanical 
deficits.

An x-ray of the veteran's lumbosacral spine taken in January 
2003, showed that there was mild disc space narrowing at L4-5 
and L5-S1, moderate osteophyte formation caudally, a slight 
scoliosis concave to the left, normal sacroiliac joints, and 
no fractures.  The radiologist's impression of the veteran's 
lumbosacral spine was mild disc disease and osteoarthritis.

The veteran submitted to a VA joints examination in June 
2003.  She complained of constant pain and indicated that she 
used a cane as needed.  A physical examination revealed the 
following ranges of motion:  flexion- 0 to 110 degrees, 
bilateral extension-0 to 30 degrees, bilateral adduction- 0 
to 25 degrees, bilateral abduction- 0 to 45 degrees, 
bilateral external rotation- 0 to 60 degrees, bilateral 
internal roation-0 to 40 degrees.  The examiner further noted 
that on her left hip flexion, the veteran's pain began at 120 
degrees during flexion and ended at 125 degrees.  He also 
estimated that during a flare up, she would have an 
additional five to 10 percent decreased range of motion due 
to pain, fatigue, weakness, or lack of endurance due to 
repetitive movements such as prolonged walking, standing, or 
sitting.  The examiner also reported that there was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, abnormal movement 
or guarding of movement, and that there was no ankylosis.  
Additionally, he noted that the veteran's gait was linear, 
that she did not limp, her functional limitation during 
standing was less than 30 minutes and walking was less than 
one mile at a time, and that there were no calluses, 
breakdown or unusual shoe wear pattern.  X-rays taken in 
conjunction with the examination revealed that the veteran 
had minimal early osteoarthritis in the hips bilaterally, 
along with bilateral femoral hipbone islands.  The examiner 
diagnosed the veteran with bilateral minimal early 
osteoarthritis of the hip with bilateral femoral head bone 
islands.  He did note that because of her chronic left hip 
numbness, which could have been due to sciatica or femoral 
nerve involvement, that he was going to send her for an 
electromyography (EMG).

The veteran submitted to a neurological examination in July 
2003.  An electromyography that was performed in the key 
muscle groups of the left lower extremity and paraspinal 
muscles revealed normal insertional, resting, and exertional 
potentials.  The neurologist's impression of the veteran's 
condition was that she had a normal EMG of the left lower 
extremity and paraspinal muscles, normal nerve conduction 
studies of both lower extremities, normal F waves of both 
lower extremities, normal H reflexes of both lower 
extremities, and left lower extremity pain.  He further 
commented that, "I find no evidence of neuropathy, myopathy, 
or radiculopathy.  I find no evidence of a left sciatic 
neuropathy.  The patient's symptoms are not disabling in any 
way."

A VA outpatient treatment record dated in January 2004 
reveals that the veteran was issued a cane to assist in 
ambulation.



1.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2004).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Analysis

As noted above, a low back disability, including 
osteoarthritis, was initially demonstrated years after 
service.  In the absence of demonstration of continuity of 
symptomatology by competent clinical evidence, this is too 
remote from service to be reasonably related to service.  
Also, as arthritis of the low back was not demonstrated 
within one year of discharge from service, it may not be 
presumed to have been so incurred.  There is no competent 
clinical opinion of record linking a current low back 
disability to service.  As such, the preponderance of the 
evidence is against direct service connection for a low back 
disability.

The veteran asserts that service connection is warranted for 
a low back disability, as secondary to her service-connected 
left hip bursitis.  In this regard, in order to establish 
service connection on a secondary basis, the evidence must 
show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  The record reflects that the 
veteran is currently service connected for left hip bursitis.  
The record also reflects that she has complained of and 
sought treatment for low back pain since the 1980's.  
However, the Board finds that the medical evidence of record 
does not establish that the veteran's low back pain was 
caused or aggravated by her service-connected left hip 
bursitis.  It is significant to point out that the examiner 
from the March 2002 VA spine examination, after a physical 
examination and a review of the veteran's claim file, 
diagnosed the veteran with complaints of low back pain 
without neurologic or mechanical deficit and opined that the 
veteran's low back complaints were not due to any limping or 
abnormal use of the left hip and was due to something other 
than her left hip condition.  In this regard, the Board 
observes that there is no evidence to the contrary.  Although 
the veteran asserts that her current low back disability is 
secondary to her service-connected left hip bursitis, she is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The medical evidence 
of record is of greater probative value than the veteran's 
statements in support of her claim.  Thus, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disability, as secondary to service-connected left hip 
bursitis.

2.  Increased Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2004); Esteban v. Brown, 6 Vet. App 259 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2004).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Bursitis is rated analogous to degenerative arthritis that is 
rated based on limitation of motion.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5019 (2004).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants the grant of a 10 percent rating, and 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations will result in the assignment of a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

The applicable schedular criteria pertaining to the hip and 
thigh include 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 
5252, and 5253(2004).

38 C.F.R. § 4.71a, Diagnostic Code 5250 is applicable for 
rating disability of the hip due to ankylosis.  C.F.R. § 
4.71a, Diagnostic Code 5250 (2004). 

Limitation of extension of a thigh to 5 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251 
(2004). 

Under Diagnostic Code 5252, where flexion of the thigh is 
limited to 45 degrees, a 10 percent evaluation is warranted.  
Limitation to 30 degrees will be evaluated as 20 percent 
disabling, and limitation to 20 degrees will be evaluated as 
30 percent disabling.  A 40 percent evaluation is warranted 
for limitation of thigh flexion to 10 degrees.

Impairment of the thigh with limitation of adduction and an 
inability to cross legs, or limitation of rotation with an 
inability to toe-out the affected leg more than 15 degrees 
warrants a 10 percent evaluation.  Limitation of abduction of 
a thigh with motion lost beyond 10 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

The normal ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  38 
C.F.R. § 4.71, Plate II.

Analysis

The veteran asserts that an increased evaluation is warranted 
for her service-connected left hip bursitis.  In this case, 
the record reflects that the examiner, on the veteran's March 
2002 VA joints examination, reported that the veteran's left 
hip had a 100 percent active range of motion with the hip 
flexing from zero to 125 degrees and abducting to 45 degrees.  
Similarly, another examiner, on the veteran's June 2003 VA 
joints examination, reported that the veteran's left hip 
flexed from zero to 110 degrees (with pain beginning at 120 
degrees and ended at 125 degrees) and abducted to 45 degrees.  
As such, the Board finds that reported ranges of motions for 
forward flexion, either the zero to 125 degrees finding or 
the zero to 110 degrees finding, correspond to no more than a 
10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  The Board further finds that because the veteran 
was able to abduct her hip thigh to 45 degrees, which is well 
past the 10 degrees of abduction required for the next higher 
20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5253 (2004), an evaluation greater than 10 percent is not 
warranted.

The Board observes that the VA examiner from the June 2003 VA 
examination indicated that the veteran suffered functional 
loss (approximately five to ten percent decreased range of 
motion during flare ups) due to pain, weakness, and lack of 
endurance.  The Board also notes that the record reflects 
that in January 2004, the veteran was issued a cane to assist 
her in her stability and ambulation.  However, even with 
consideration under the criteria set forth in 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 202 (1995), 
the Board finds that the competent clinical evidence of 
record does not reflect objective evidence of a disability 
picture which more closely approximates functional limitation 
of 30 degrees of right hip flexion or abduction of the thigh 
lost beyond 10 degrees.  As such, the veteran's left hip 
disability picture does not more closely approximate the 
criteria for a disability rating in excess of her current 10 
percent disability rating based on limitation of motion.  See 
38 C.F.R. § § 4.74, 4.71a, Diagnostic Codes 5252, 5253 
(2004).

The Board also observes that the evidence of record does not 
reflect functional limitation that approximates ankylosis of 
the hip.  The medical evidence of record specifically shows 
that the veteran was able to move her left hip.  Further, it 
is significant to point out that the examiner from the June 
2003 VA examination indicated that the veteran's left hip was 
not anklyosed.  Therefore, a disability evaluation in excess 
of her current 10 percent evaluation is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5250 (2004).

Hence, in view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for her service-connected left hip 
bursitis. 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected left 
hip bursitis is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
left hip bursitis is denied.




______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



